Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molander (US 2003/009 8891) in view of DaCosta (US 2017/022 8470) in view of Gong (US 2021/000 4682) in view of Sirotkovic (US 2019/018 8295) in view of Kumaran (US 2018/034 9382) and further in view of Xia (US 10,810,491).      
Regarding claim 1, Molander discloses:

receiving a query from a user, the query representing a request about functionality of an application;
Molander [0009] A challenge with graphical menus, as described above, is that many layers of menus and sub-menus may need to be selected before the user reaches the application or function that the user wants to execute. For example, if the user wants to execute the "search search for documents" function. The user then selects the menu item corresponding to the "search for documents" function to execute the desired word processing function. As can be seen, several steps were needed to be taken by the user to invoke a relatively simple function. In addition, users are presented with "information overload" when presented with an increasing number of menu items and sub-menus making it more challenging for the user to identify and launch a desired application or function.

searching an index using the query, the index comprising both top level and sub-top level functionality accessible by a user within the application; 
Molander discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, DaCosta discloses:
DaCosta [0019] At 125, a user of a system using method 100 enters a query or search that initiates a search of the source data sets in the data warehouse. A query may be entered in a system input using method 100, including but not limited to at least one of the following system inputs: a user interface, application programming interface ("API"), list, plug-in, filter, alert, information clicks, entity recognition, and by selecting or clicking on at least one word on a system display or any computer program. Once the query or search is entered, the system using method 100 searches the high level index created at 115 to generate a subset of source data sets 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Molander to obtain above limitation based on the teachings of DaCosta for the purpose of refining a search strategy.  

receiving a plurality of results in response to the search; 
DaCosta [0019] Once the query or search is entered, the system using method 100 searches the high level index created at 115 to generate a subset of source data sets and then searches this subset of source data sets using the low level indices created at 120 to produce query output results that are sent to an output and/or the user interface at 130. In another embodiment, a user of the system employing method 100 can initiate at least one additional data query 125 by selecting at least one output result generated at 130 from the previous query, resulting in a recursive system and method.

accessing context comprising results of user interactions with the application; 
Molander discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Gong discloses:
Gong abstract A system is described that relies on a sequence model, having been trained using features extracted from contextual information of a computing device, to determine context during which the future user interactions with the computing system will result in the future conversion. In response to recognizing the future context, the system outputs an indication of the item to facilitate the future conversion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Molander to obtain above limitation based on the teachings of Gong for the purpose of determining a context for a user based on user interactions.  

presenting the context and a subset of the plurality of results to a trained machine learning model, the trained machine learning model having been previously trained using a combination of context and results;
Molander discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Sirotkovic discloses:	
Sirotkovic [0023] FIG. 3 shows an exemplary data flow 300 for training a DNN (deep-learning neural network) model 235 for contextual and adaptive searches as implemented by the DNN model optimizer 238 of the DNN engines. The training of the DNN model 235 is based on data corpus or input data 330. The data corpus 330 may be generated from a historical search log 301 of the search engines of FIGS. 1 and 2. The historical search log 301 may contain historical search results, historical user profiles corresponding to users issuing the historical search queries, and historical user-click data (user context).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Molander to obtain above limitation based on the teachings of Sirotkovic for the purpose of training a DNN model.

receiving a ranking for each result in the subset;
Molander discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Kumaran discloses: 
Kumaran abstract, Methods and systems are disclosed using linear expressions for machine learning (ML) models for ranking search results. In one example, a method for a computer trains a ML model into a decision tree for ranking search results. The decision tree is converted into a linear expression including Boolean terms. The linear expression is transmitted to one or more search computers that use the linear expression to rank search results for a search query. According to another example, a method for a computer having a search engine includes receiving a linear expression including Boolean terms representing a decision tree. The search engine processes a search query and uses the linear expression to rank search results for the search query.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Molander to obtain above limitation based on the teachings of Kumaran for the purpose of using linear expressions for machine learning (ML) models for ranking search results.  


Molander discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Xia discloses:  
Xia col 16, lines 1-35, A single display may be used in some embodiments to provide information regarding various aspects of training and testing of the model variants. FIG. 8 illustrates an example layout of a web-based programmatic interface of a machine learning visualization tool, according to at least some embodiments. An indication as to whether the metrics being displayed in web page 801 are updated in real time is provided in the column labeled "real-time stats" in region 804. In at least some embodiments, a client may be permitted to enable or disable real-time displays for various models. For example, if hundreds of different model variants are being trained, a client may wish to view results of a selected subset of the variants in real time, and may therefore be allowed to turn off or disable/enable real-time collection and display of model metadata for at least some of the variants via the visualization interface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Molander to obtain above limitation based on the teachings of Xia for the purpose of displaying a selected subset of search results.  

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia and further in view of Khouzam (US 2006/012 9634).       

identifying a sub-level command of the top-level command, creating an index entry for the top-level command, the index entry comprising top level functionality;
creating a second index entry for the sub-level command, the second index entry comprising sub-level functionality.
DaCosta [0019] Once the query or search is entered, the system using method 100 searches the high level index created at 115 to generate a subset of source data sets and then searches this subset of source data sets using the low level indices created at 120 to produce query output results that are sent to an output and/or the user interface at 130.
Regarding claim 2, the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia  discloses the elements of the claimed invention as noted but does not disclose the sub-level command accessible by the user through a second user interface;  However, Khouzam discloses:
Khouzam claim 7. A computer-readable medium having computer-executable instructions, which when executed perform steps, comprising: receiving at a client computer a stream comprising first higher-level graphics instructions associated with a first application program, and second higher-level graphics instructions associated with a second application program, the first higher-level graphics instructions associated with an identifier corresponding to the first application program; processing the first higher-level graphics commands to update a first user interface on the client computer corresponding to the first application program; and processing the second higher-level graphics commands to update a second user interface on the client corresponding to the second application program.

  
Regarding claim 3, the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran, Xia and Khouzam discloses: wherein the second index entry further comprises one or more parameters associated with the sub-level functionality.
Molander [0009] A challenge with graphical menus, as described above, is that many layers of menus and sub-menus may need to be selected before the user reaches the application or function that the user wants to execute. For example, if the user wants to execute the "search documents" function corresponding to a word processing application, the user selects a "start menu" item, then selects a "program" menu item that displays more menu items. Within the program menu item, the user may select an "office" menu item which displays a sub-menu of office applications such as word processors and spreadsheets.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia and further in view of Livshits (US  2015/026 2079) 
Regarding claim 4, the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia discloses the elements of the claim invention as noted but does not disclose wherein the context 
	Livshits [0022] FIG. 1 shows a generalized block diagram of a system 102 in which a solution to a specified task 104 is desired. In one or more implementations, to crowdsource a solution to the specified task 104, the system 102 leverages two crowds, namely a developer crowd 106 (for program crowdsourcing 107) and a general crowd 108 (for evolving a training set 109). For example, the developer crowd 106 may correspond to developers for hire, typically skilled in one or more computer programming languages such as Java and C++. The general crowd 108 may correspond to any suitable crowdsource service or the like, typically workers unskilled with respect to program development (although nothing precludes skilled developers from being part of the general crowd 108). Notwithstanding, any "crowd" as described herein is not limited by conventional crowdsourcing solutions. For example, the developer crowd 106 may be a team of employees and/or contractors of a large enterprise. Similarly, the general crowd 108 may range from random for-hire online workers to an enterprise's employees, contractors, volunteers or contributors (e.g., gamers who earn points for their answers) and so forth.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia to obtain above limitation based on the teachings of Livshits for the purpose of crowd-sourcing a solution to a specified task.  

Regarding claim 5, the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran, Xia and  Livshits discloses wherein the context and results used to train the machine learning model comprises aggregate context and results for a plurality of users from a common tenancy.
crowd 108 (for evolving a training set 109). For example, the developer crowd 106 may correspond to developers for hire, typically skilled in one or more computer programming languages such as Java and C++. The general crowd 108 may correspond to any suitable crowdsource service or the like, typically workers unskilled with respect to program development (although nothing precludes skilled developers from being part of the general crowd 108). Notwithstanding, any "crowd" as described herein is not limited by conventional crowdsourcing solutions. For example, the developer crowd 106 may be a team of employees and/or contractors of a large enterprise. Similarly, the general crowd 108 may range from random for-hire online workers to an enterprise's employees, contractors, volunteers or contributors (e.g., gamers who earn points for their answers) and so forth.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia and further in view of Dorai-Raj (US 2020/022 6418). 
Regarding claim 6, the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia discloses the elements of the claimed invention as noted but does not disclose monitoring the user’s interaction with the presented subset of the ranked results; capturing the user’s interaction and the context;
using the captured user’s interaction and context to adjust parameters in the 

Dorai-Raj  [0021] The server can perform feature extraction by examining interaction data generated when a user interacts with a "digital component". The digital component can, for example, be presented to a user through a user device. In this example, a distribution system receives a request for a digital component to be presented to a particular user through a particular user device associated with the user. When the request is received, the distribution system communicates with the server to determine a digital component most likely to be interesting to a user. The server receives the user interaction data and generates a set of training data from the received user interaction data by extracting features from the user interaction data to generate training examples to provide to a machine learning model. The training data can contain, for example, training examples that indicate a set of conditions and whether those conditions resulted in a positive or a negative outcome. The server then trains a user interest model by, for example, inputting the generated set of training data to a machine learning model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia to obtain above limitation based on the teachings of Dorai-Raj for the purpose of training a user interest model. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia and further in view of Ganti (US 2020/000 5191)

	Ganti [0007] According to one or more embodiments of the present invention, computer-implemented methods for ranking and updating machine learning models based on data inputs at edge nodes in a distributed computer system are provided. A non-limiting example computer-implemented method includes receiving, by a processor, an input dataset for training a new machine learning model. For each of a plurality of trained machine learning models, a hash function and a sketch of a training dataset used to train the machine learning model are retrieved. A sketch of the input dataset is computed based on the hash function and the input dataset, along with a distance a distance between the sketch of the training dataset and the sketch of the input dataset. The plurality of trained machine learning models are ranked from smallest computed distance to largest computed distance. A seed machine learning model is selected from the plurality of trained machine learning models based at least in part on the ranking. A training process of the new machine learning model is initiated based at least in part on the selecting. The training process is based at least in part on the selected seed machine learning model and the input dataset.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia to obtain above limitation based on the teachings of Ganti for the purpose of selecting a seed machine.   

8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia and further in view of Newman (US 2011/026 4785) and further in view of Bouillet (US 8,290,939)
Regarding claim 8, the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia  discloses the elements of the claimed invention as noted but does not disclose wherein the trained machine learning model resides on a service and wherein presenting the context comprises sending the context to the service.  However, Newman discloses:
	Newman [0067] Components include any device that has a context and that is able to reveal the context. A requester component interacts with a service component by sending the context of the requester component to the service component along with a request for an operation. Because the service component receives the context of the requester component, the service component can save the context of the requester component as well as identification of the requested operation. If the service component has the ability to use arbitrarily extensible data structures that allow arbitrary inclusion of arbitrary data, the service component can maintain a historical context of its interactions with other components as metadata. The context of the requester component can be combined with information from the context of the service component so that the historical context of the service component can include not just what was done, but what entity/component requested the operation, where and when the operation was requested, and the results of the requested operation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia to obtain above limitation based on the teachings of Newman for the purpose service component by sending the context of the requester component to the service component along with a request for an operation.    
Regarding claim 8, the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia        discloses the elements of the claimed invention as noted but does not disclose wherein the trained machine learning model resides on a service and wherein presenting the subset of the plurality of results comprises sending the subset of the plurality of results to the service.  However, Bouillet discloses:
	Bouillet claim 1. A method, comprising: receiving, at a visualization service, a first query from a client to visualize data in a stream processing application, wherein the stream processing application comprises a plurality of operators that are connected to process a stream of input data, wherein each operator comprises executable software, wherein one or more of the operators is a query-able operator that contains functionality to receive new queries during operation; sending the first query from the visualization service to a query-able operator of the stream processing application; performing, at a query-able operator, an operation using history data in the query-able operator to produce a first result that satisfies the first query and sending the first result to the visualization service; receiving new data at the query-able operator, and, in response, performing an operation using the new data to produce a second result that satisfies the first query and sending the second result to the visualization service; outputting, from the visualization service, the first and second results to the client; and receiving a second query from another client at the visualization service, wherein the first and second queries have different client ids, wherein a client id indicates where results satisfying its corresponding query are to be sent, so that results of each query are forwarded to a single client.
sending the first result to the visualization service  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia and further in view of Jacob (US 2013/012 4529)
Regarding claim 9, the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia discloses the elements of the claimed invention as noted but does not disclose wherein the trained machine learning model resides on the machine executing the method of claim 1, particularly with respect to receiving a query from a user, the query representing a request about functionality of an application.  However, Jacob discloses: 
Jacob [0009] In further aspects, the subject disclosure provides a computer-readable medium comprising instructions that, when executed by a processor, facilitate user access to configuration functions of an application; the instructions comprising assigning distinguishing metadata to respective configuration functions of an application, indexing the configuration functions and the distinguishing metadata, receiving a search query pertaining to configuration functions of the application, searching the distinguishing metadata to identify a subset of the distinguishing metadata correlated with the search query sufficient to satisfy a condition defined by a correlation function, and returning a configuration function associated with the subset of the distinguishing metadata in response to the search query.
machine learning for configuration function searching;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia to obtain above limitation based on the teachings of Jacob for the purpose of providing user customization and machine learning for configuration function searching. 
Furthermore, DaCosta discloses: [0042] The high level index provides efficient initial screening of all the source data sets in the graph database during searching or querying discussed herein. In another embodiment, the high level index may be created earlier or later in the method. In one embodiment, the high level index may include information from output of natural language processing or machine learning of the source data set. The natural language processing and/or machine learning recognizes the most prevalent entities, topics, names, and the like that are contained within the source data set.
Furthermore, Gong discloses: [0165] In some implementations, machine-learned model 300 described herein can be included in different portions of computer-readable code on a computing device. In one example, machine-learned model 300 can be included in a particular application or program and used (e.g., exclusively) by such particular application or program. Thus, in one example, a computing device can include a number of applications and one or more of such applications can contain its own respective machine learning library and machine-learned model(s).
Furthermore, Sirotkovic discloses : [0023] FIG. 3 shows an exemplary data flow 300 for training a DNN (deep-learning neural network) model 235 for contextual and adaptive searches as implemented by the DNN model optimizer 238 of the DNN engines. The training of the DNN search results, historical user profiles corresponding to users issuing the historical search queries, and historical user-click data (user context).
Furthermore, Kumaran discloses: Methods and systems are disclosed using linear expressions for machine learning (ML) models for ranking search results. In one example, a method for a computer trains a ML model into a decision tree for ranking search results. The decision tree is converted into a linear expression including Boolean terms. The linear expression is transmitted to one or more search computers that use the linear expression to rank search results for a search query. According to another example, a method for a computer having a search engine includes receiving a linear expression including Boolean terms representing a decision tree. The search engine processes a search query and uses the linear expression to rank search results for the search query
Furthermore, Xia discloses: abstract A visualization tool for machine learning models obtains metadata from a first training node at which a multi-layer machine learning model is being trained. The metadata includes a parameter of an internal layer of the model. The tool determines a plurality of metrics from the metadata, including respective loss function values corresponding to several training iterations of the model. The tool indicates the loss function values and the internal layer parameter values via a graphical interface.
 
10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia and further in view of Wexler (US 2019/029 4629).  
Regarding claim 10, the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia      discloses the elements of the claimed invention as noted but does not disclose wherein the index further comprises functionality accessible in an external application and wherein the plurality of results received in response to the search comprise results related to the application and results related to the external application.
However, Wexler discloses:
Wexler [0162] In some implementations, the Public SDK provides interfaces to extend the image catalog platform. Modules are provided to add new database types to the curator tool, export search results to external applications, provide domain-specific data and computed metadata fields to use during search. In some implementations, extension modules are written in the C/C++ and run inside of the curator and viewer applications. In some implementations, the Public SDK includes but not limited to a Portfolio SDK, an Export SDK, and a Domain Data SDK. Wexler [0164] The Export SDK connects search results to external applications. It is invoked by the viewer application (e.g., the delivery module 440) to deliver image groups to a variety of services. In some implementations, the present disclosure provides export modules for Lightroom Collections, email, and Wordpress. The Export SDK can include: Wexler [0170] In some implementations, the first user specifies (810) a subject matter for the one or more identified images, and the deep convolutional neural network semantic analysis uses a neural network trained on images corresponding to the specified subject matter. For example, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia to obtain above limitation based on the teachings of Wexler for the purpose of providing interfaces to extend the image catalog platform.
 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molander in view of DaCosta in view of Gong in view of Sirotkovic in view of Kumaran and further in view of Xia       
Regarding claim 11, Molander discloses:

receiving a query from a user, the query' representing a request about functionality of an application;
Molander [0009] A challenge with graphical menus, as described above, is that many layers of menus and sub-menus may need to be selected before the user reaches the application or function that the user wants to execute. For example, if the user wants to execute the "search documents" function corresponding to a word processing application, the user selects a "start menu" item, then selects a "program" menu item that displays more menu items. Within the program menu item, the user may select an "office" menu item which displays a sub-menu of search for documents" function. The user then selects the menu item corresponding to the "search for documents" function to execute the desired word processing function. As can be seen, several steps were needed to be taken by the user to invoke a relatively simple function. In addition, users are presented with "information overload" when presented with an increasing number of menu items and sub-menus making it more challenging for the user to identify and launch a desired application or function.

searching an index using the query, the index comprising both top level and sub-top level functionality' accessible by a user within the application;
Molander discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, DaCosta discloses:
DaCosta [0019] At 125, a user of a system using method 100 enters a query or search that initiates a search of the source data sets in the data warehouse. A query may be entered in a system input using method 100, including but not limited to at least one of the following system inputs: a user interface, application programming interface ("API"), list, plug-in, filter, alert, information clicks, entity recognition, and by selecting or clicking on at least one word on a system display or any computer program. Once the query or search is entered, the system using method 100 searches the high level index created at 115 to generate a subset of source data sets and then searches this subset of source data sets using the low level indices created at 120 to produce query output results that are sent to an output and/or the user interface at 130. In another embodiment, a user of the system employing method 100 can initiate at least one additional data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Molander to obtain above limitation based on the teachings of DaCosta for the purpose of refining a search strategy.  

receiving a plurality of results in response to the search;
DaCosta [0019] Once the query or search is entered, the system using method 100 searches the high level index created at 115 to generate a subset of source data sets and then searches this subset of source data sets using the low level indices created at 120 to produce query output results that are sent to an output and/or the user interface at 130. In another embodiment, a user of the system employing method 100 can initiate at least one additional data query 125 by selecting at least one output result generated at 130 from the previous query, resulting in a recursive system and method.

accessing context comprising results of user interactions with the application; 
Molander discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Gong discloses:
Gong abstract A system is described that relies on a sequence model, having been trained using features extracted from contextual information of a computing device, to determine characteristics of past user interactions that resulted in conversions of items from a computing system. Once trained, the sequence model generates a sequence output that is indicative of characteristics of future user interactions that will result in a future conversion of an item from context during which the future user interactions with the computing system will result in the future conversion. In response to recognizing the future context, the system outputs an indication of the item to facilitate the future conversion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Molander to obtain above limitation based on the teachings of Gong for the purpose of determining a context for a user based on user interactions.  

presenting the context and a subset of the plurality of results to a trained machine learning model, the trained machine learning model having been previously trained using a combination of context and results;
Molander discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Sirotkovic discloses:	
Sirotkovic [0023] FIG. 3 shows an exemplary data flow 300 for training a DNN (deep-learning neural network) model 235 for contextual and adaptive searches as implemented by the DNN model optimizer 238 of the DNN engines. The training of the DNN model 235 is based on data corpus or input data 330. The data corpus 330 may be generated from a historical search log 301 of the search engines of FIGS. 1 and 2. The historical search log 301 may contain historical search queries, historical search results, historical user profiles corresponding to users issuing the historical search queries, and historical user-click data (user context).


receiving a ranking for each result in the subset; 
Molander discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Kumaran discloses: 
Kumaran abstract, Methods and systems are disclosed using linear expressions for machine learning (ML) models for ranking search results. In one example, a method for a computer trains a ML model into a decision tree for ranking search results. The decision tree is converted into a linear expression including Boolean terms. The linear expression is transmitted to one or more search computers that use the linear expression to rank search results for a search query. According to another example, a method for a computer having a search engine includes receiving a linear expression including Boolean terms representing a decision tree. The search engine processes a search query and uses the linear expression to rank search results for the search query.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Molander to obtain above limitation based on the teachings of Kumaran for the purpose of using linear expressions for machine learning (ML) models for ranking search results.  

selecting a subset of the ranked results; and presenting the subset of the ranked results to the user.

Xia col 16, lines 1-35, A single display may be used in some embodiments to provide information regarding various aspects of training and testing of the model variants. FIG. 8 illustrates an example layout of a web-based programmatic interface of a machine learning visualization tool, according to at least some embodiments. An indication as to whether the metrics being displayed in web page 801 are updated in real time is provided in the column labeled "real-time stats" in region 804. In at least some embodiments, a client may be permitted to enable or disable real-time displays for various models. For example, if hundreds of different model variants are being trained, a client may wish to view results of a selected subset of the variants in real time, and may therefore be allowed to turn off or disable/enable real-time collection and display of model metadata for at least some of the variants via the visualization interface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Molander to obtain above limitation based on the teachings of Xia for the purpose of displaying a selected subset of search results.

Regarding claim 16, the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia discloses monitoring the user’s interaction with the presented subset of the ranked results, capturing the user’s interaction and the context;
Gong abstract A system is described that relies on a sequence model, having been trained using features extracted from contextual information of a computing device, to determine characteristics of past user interactions that resulted in conversions of items from a computing context during which the future user interactions with the computing system will result in the future conversion. In response to recognizing the future context, the system outputs an indication of the item to facilitate the future conversion.

using the captured user’s interaction and context to adjust parameters in the trained machine learning model to further train the trained machine learning model.
Sirotkovic [0023] FIG. 3 shows an exemplary data flow 300 for training a DNN (deep-learning neural network) model 235 for contextual and adaptive searches as implemented by the DNN model optimizer 238 of the DNN engines. The training of the DNN model 235 is based on data corpus or input data 330. The data corpus 330 may be generated from a historical search log 301 of the search engines of FIGS. 1 and 2. The historical search log 301 may contain historical search queries, historical search results, historical user profiles corresponding to users issuing the historical search queries, and historical user-click data (user context).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Molander to obtain above limitation based on the teachings of Sirotkovic for the purpose of training a DNN model.

 
12  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia and further in view of Khouzam (US 2006/012 9634).       
Regarding claim 12, the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia    discloses identifying a top-level command accessible by the user through a user interface of the application;
identifying a sub-level command of the top-level command, creating an index entry for the top-level command, the index entry comprising top level functionality;
creating a second index entry for the sub-level command, the second index entry comprising sub-level functionality.
DaCosta [0019] Once the query or search is entered, the system using method 100 searches the high level index created at 115 to generate a subset of source data sets and then searches this subset of source data sets using the low level indices created at 120 to produce query output results that are sent to an output and/or the user interface at 130.
Regarding claim 12, the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia  discloses the elements of the claimed invention as noted but does not disclose the sub-level command accessible by the user through a second user interface;  However, Khouzam discloses:
Khouzam claim 7. A computer-readable medium having computer-executable instructions, which when executed perform steps, comprising: receiving at a client computer a stream comprising first higher-level graphics instructions associated with a first application program, and second higher-level graphics instructions associated with a second application program, the first higher-level graphics instructions associated with an identifier corresponding to the first application program; processing the first higher-level graphics commands to update a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia to obtain above limitation based on the teachings of Khouzam for the purpose of separately displaying the results of first higher-level graphics commands and second higher-level graphics commands. 
Regarding claim 13, the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran, Xia and Khouzam discloses: wherein the second index entry further comprises one or more parameters associated with the sub-level functionality.
Molander [0009] A challenge with graphical menus, as described above, is that many layers of menus and sub-menus may need to be selected before the user reaches the application or function that the user wants to execute. For example, if the user wants to execute the "search documents" function corresponding to a word processing application, the user selects a "start menu" item, then selects a "program" menu item that displays more menu items. Within the program menu item, the user may select an "office" menu item which displays a sub-menu of office applications such as word processors and spreadsheets.

Claim 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia and further in view of Kirazci (US 2014/020 1195 and further in view of Tuttle (US 2009/021 6758). 

However, Kirazci discloses:
Kirazci [0009] In some cases, the indexing and search service performs indexing of data from a particular one of the applications in response to a request from the particular application to register with the indexing and search service. The indexing and search service also may perform indexing of data from a particular one of the applications in response to a request for indexing by the particular application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia to obtain above limitation for the purpose of the indexing and search service performing indexing of data from a particular one of the applications in response to a request from the particular application.   
Regarding claim 14, the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia discloses the elements of the claimed invention as noted but does not disclose creating at least one entry into the index related to the information received in the registration request.  However, Tuttle discloses:
Tuttle 6. A computer-implemented method for searching for video files on a computer network, the method comprising: loading multiple documents or applications; assembling the multiple documents or applications; executing the loaded and assembled multiple documents or applications to initially instantiate at least a portion of a functioning application; at an initial indexing the at least a portion of the functioning application object model of the initially instantiated documents or applications with objects that are displayed at the initial point in time; continuing to instantiate the at least a portion of the functioning application, wherein objects are loaded, assembled and executed to subsequently instantiate the at least a portion of the functioning application; at a subsequent point in time, crawling and indexing an object model of the multiple running, subsequently instantiated documents or applications including identifying objects that are loaded after subsequently instantiating the at least a portion of the functioning application; and relating information gathered from crawling and indexing the at least a portion of the functioning application object model of the subsequently instantiated documents or applications with objects that are displayed at the subsequent point in time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia to obtain above limitation based on the teachings of Tuttle for the purpose of indexing at least a portion of the functioning application.  

Claim 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia and further in view of Chi (US 2011/007 2046). 
Regarding claim 15, the combination of  Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia  discloses the elements of the claimed invention as noted but does not disclose sending the 
Chi [0035] Application loader 128 is further operative to transmit the packaged application(s) back to web server 112. In response, web server 112 may combine the application package(s) with the previously received search results. In one embodiment, combining application(s) with search results may comprise identifying sections of a predefined SRP (search results page) template and placing the search results and application(s) in the respective template locations. As discussed in further detail below, the applications, when loaded, may utilize additional information for execution, including in one embodiment data native to the processing system whereupon the SRP is being displayed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia to obtain above limitation based on the teachings of Chi for the purpose of combining search results from a plurality of applications.  

Claim 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia and further in view of Yao (US 2020/038 7823) 
Regarding claim 17, the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia discloses:
prior to receiving the query, performing the operations comprising: accessing the context;
context during which the future user interactions with the computing system will result in the future conversion. In response to recognizing the future context, the system outputs an indication of the item to facilitate the future conversion.

search the index using information from the context; 
DaCosta [0019] At 125, a user of a system using method 100 enters a query or search that initiates a search of the source data sets in the data warehouse. A query may be entered in a system input using method 100, including but not limited to at least one of the following system inputs: a user interface, application programming interface ("API"), list, plug-in, filter, alert, information clicks, entity recognition, and by selecting or clicking on at least one word on a system display or any computer program. Once the query or search is entered, the system using method 100 searches the high level index created at 115 to generate a subset of source data sets and then searches this subset of source data sets using the low level indices created at 120 to produce query output results that are sent to an output and/or the user interface at 130. In another embodiment, a user of the system employing method 100 can initiate at least one additional data 

rank results received responsive to searching the index using information from the context;
Kumaran abstract, Methods and systems are disclosed using linear expressions for machine learning (ML) models for ranking search results. In one example, a method for a computer trains a ML model into a decision tree for ranking search results. The decision tree is converted into a linear expression including Boolean terms. The linear expression is transmitted to one or more search computers that use the linear expression to rank search results for a search query. According to another example, a method for a computer having a search engine includes receiving a linear expression including Boolean terms representing a decision tree. The search engine processes a search query and uses the linear expression to rank search results for the search query.

select a subset of the ranked, results; and 
Xia col 16, lines 1-35, A single display may be used in some embodiments to provide information regarding various aspects of training and testing of the model variants. FIG. 8 illustrates an example layout of a web-based programmatic interface of a machine learning visualization tool, according to at least some embodiments. An indication as to whether the metrics being displayed in web page 801 are updated in real time is provided in the column labeled "real-time stats" in region 804. In at least some embodiments, a client may be permitted to enable or disable real-time displays for various models. For example, if hundreds of different model variants are being trained, a client may wish to view results of a selected subset of the 
Regarding claim 17, the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia  discloses the elements of the claimed invention as noted but does not disclose modify at least one user interface to present the selected subset.
However, Yao discloses:
Yao [0042] The processor 520 may train one or more predictive models to predict user interface preferences for the user based on the actions and the application metadata. The predictive models may include machine learning models, for example, neural networks, classification, regression, and the like. In some embodiments, the models may include natural language processing models, and the like. The storage 540 may store the one or more trained predictive models. In some embodiments, the processor 520 may train the one or more predictive model to change default visual settings of the user interface based on interactions of the user over time with the default settings of the user interface. Here, each dimension and/or value associated with the third-party application may have a plurality of models which are used to train a plurality of attributes of the visual settings
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia to obtain above limitation based on the teachings of Yao for the purpose of training the one or more predictive model to change default visual settings of the user interface. 
 
18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molander in view of DaCosta in view of Gong in view of Sirotkovic in view of Kumaran and further in view of Xia       
Regarding claim 18, Molander discloses:

receiving a query from a user, the query' representing a request about functionality of an application;
Molander [0009] A challenge with graphical menus, as described above, is that many layers of menus and sub-menus may need to be selected before the user reaches the application or function that the user wants to execute. For example, if the user wants to execute the "search documents" function corresponding to a word processing application, the user selects a "start menu" item, then selects a "program" menu item that displays more menu items. Within the program menu item, the user may select an "office" menu item which displays a sub-menu of office applications such as word processors and spreadsheets. The user then selects on the word processing application and is presented with another sub-menu that includes functions within the word processor, one of which is the "search for documents" function. The user then selects the menu item corresponding to the "search for documents" function to execute the desired word processing function. As can be seen, several steps were needed to be taken by the user to invoke a relatively simple function. In addition, users are presented with "information overload" when presented with an increasing number of menu items and sub-menus making it more challenging for the user to identify and launch a desired application or function.


Molander discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, DaCosta discloses:
DaCosta [0019] At 125, a user of a system using method 100 enters a query or search that initiates a search of the source data sets in the data warehouse. A query may be entered in a system input using method 100, including but not limited to at least one of the following system inputs: a user interface, application programming interface ("API"), list, plug-in, filter, alert, information clicks, entity recognition, and by selecting or clicking on at least one word on a system display or any computer program. Once the query or search is entered, the system using method 100 searches the high level index created at 115 to generate a subset of source data sets and then searches this subset of source data sets using the low level indices created at 120 to produce query output results that are sent to an output and/or the user interface at 130. In another embodiment, a user of the system employing method 100 can initiate at least one additional data query 125 by selecting at least one output result generated at 130 from the previous query, resulting in a recursive system and method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Molander to obtain above limitation based on the teachings of DaCosta for the purpose of refining a search strategy.  

receiving a plurality of results in response to the search;
DaCosta [0019] Once the query or search is entered, the system using method 100 searches the high level index created at 115 to generate a subset of source data sets and then 

accessing context comprising results of user interactions with the application; 
Molander discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Gong discloses:
Gong abstract A system is described that relies on a sequence model, having been trained using features extracted from contextual information of a computing device, to determine characteristics of past user interactions that resulted in conversions of items from a computing system. Once trained, the sequence model generates a sequence output that is indicative of characteristics of future user interactions that will result in a future conversion of an item from the computing system. An existing prediction model of the system, having been further trained using the output from the sequence model, identifies a future context during which the future user interactions with the computing system will result in the future conversion. In response to recognizing the future context, the system outputs an indication of the item to facilitate the future conversion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Molander to obtain above limitation based on the teachings of Gong for the purpose of determining a context for a user based on user interactions.  


Molander discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Sirotkovic discloses:	
Sirotkovic [0023] FIG. 3 shows an exemplary data flow 300 for training a DNN (deep-learning neural network) model 235 for contextual and adaptive searches as implemented by the DNN model optimizer 238 of the DNN engines. The training of the DNN model 235 is based on data corpus or input data 330. The data corpus 330 may be generated from a historical search log 301 of the search engines of FIGS. 1 and 2. The historical search log 301 may contain historical search queries, historical search results, historical user profiles corresponding to users issuing the historical search queries, and historical user-click data (user context).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Molander to obtain above limitation based on the teachings of Sirotkovic for the purpose of training a DNN model.

receiving a ranking for each result in the subset; 
Molander discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Kumaran discloses: 
Kumaran abstract, Methods and systems are disclosed using linear expressions for machine learning (ML) models for ranking search results. In one example, a method for a computer trains a ML model into a decision tree for ranking search results. The decision tree is converted into a linear expression including Boolean terms. The linear expression is transmitted 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Molander to obtain above limitation based on the teachings of Kumaran for the purpose of using linear expressions for machine learning (ML) models for ranking search results.  

selecting a subset of the ranked results; and presenting the subset of the ranked results to the user.
Molander discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Xia discloses:  
Xia col 16, lines 1-35, A single display may be used in some embodiments to provide information regarding various aspects of training and testing of the model variants. FIG. 8 illustrates an example layout of a web-based programmatic interface of a machine learning visualization tool, according to at least some embodiments. An indication as to whether the metrics being displayed in web page 801 are updated in real time is provided in the column labeled "real-time stats" in region 804. In at least some embodiments, a client may be permitted to enable or disable real-time displays for various models. For example, if hundreds of different model variants are being trained, a client may wish to view results of a selected subset of the variants in real time, and may therefore be allowed to turn off or disable/enable real-time 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Molander to obtain above limitation based on the teachings of Xia for the purpose of displaying a selected subset of search results.
 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia and further in view of Butner (US 2014/037 2506).        
Regarding claim 19, the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia discloses the elements of the claimed invention as noted but does not disclose wherein the operations further comprise: identifying an intent of the user that is better fulfilled by another application; presenting an option to the user to switch to the other application.  However, Butner discloses:
Butner [0047] The client computer system may further be configured to track the last activated window within each group, so that switching to a group can be performed in a single action, in addition to the option of switching into the user's choice of remote application window within a group. As mentioned above, remote application windows may be opened in full screen mode automatically, giving the user a "single-application" experience, while maintaining the flexibility to operate multiple applications or windows simultaneously. In some cases, application windows may be maximized as the client computer system 101 is notified of them. Other windows may be minimized when switching between applications or windows, or launching new applications. Users may thus check and act on each window individually. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia to obtain above limitation based on the teachings of Butner for the purpose of providing an option of switching into the user's choice of remote application window within a group. 
 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia and further in view of Glaser-Seidnitzer (US 2016/009 2656) and further in view of Hertz (US 2014/037 9826) and further in view of George (US 8,948,171) 
Regarding claim 20, the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia  discloses the elements of the claimed invention as noted but does not disclose receiving interactions from the user adding information to a document managed by the application.  However, Glaser-Seidnitzer discloses:
Glaser-Seidnitzer [0017] Instead of using indiscriminate blanks in the electronic report forms as hitherto, according to one or more of the present embodiments, placeholders with predetermined meanings and associated metadata are used. The user is prompted to complete the placeholders with corresponding findings, analyses, measurement values, and key images in the reporting system and/or in the imaging device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia to obtain above limitation based on the teachings of Glaser-Seidnitzer for the purpose of using placeholders with predetermined meanings and associated metadata.    
The combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia discloses the elements of the claimed invention as noted but does not disclose identifying content better handled by different device.  However, Hertz discloses:
Hertz [0033] I In some embodiments, as the user is browsing the Internet page, the user may occasionally decide that some of the Internet content would be better consumed on a different device. For example, the user may decide that the first video stream should be viewed on the user's high-definition television instead of the smartphone 116 display.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia to obtain above limitation based on the teachings of Hertz for the purpose of deciding that the first video stream should be viewed on the user's high-definition television instead of the smartphone 116 display by the user.   
The combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia discloses the elements of the claimed invention as noted but does not disclose responsive to identifying content better handled by a different device.  However, George discloses:  
George col 2, lines 60-65, The servers in the datacenter may also receive data streams, including multicast data streams, from other devices. The received data streams may be devices having different capabilities, operating systems, and display characteristics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Molander, DaCosta, Gong, Sirotkovic, Kumaran and Xia to obtain above limitation based on the teachings of George for the purpose of processing a data stream to provide content to devices having different capabilities, operating systems, and display characteristics.

inserting a placeholder into the document; and adding an indication to complete the placeholder.
Glaser-Seidnitzer [0017] Instead of using indiscriminate blanks in the electronic report forms as hitherto, according to one or more of the present embodiments, placeholders with predetermined meanings and associated metadata are used. The user is prompted to complete the placeholders with corresponding findings, analyses, measurement values, and key images in the reporting system and/or in the imaging device. Each placeholder has a unique designation that is ideally taken from an ontology, such as, for example, RadLex. If a plurality of placeholders have the same designation (e.g., if a measured value is used once in the finding section and once in the impression section of a report), the placeholders are linked to each other using the same designation. The placeholders are displayed for the user in the sequence in which the placeholders are to be expediently processed. Because the electronic copy of the report used for the medical report thus describes data requests with unique placeholders, as soon as the user has ascertained or determined the data, the imaging system may send this requested data to the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022.  The examiner can normally be reached on Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161